DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Chien (US Patent 10505326 B2) teaches: “a chassis connector (figure 1), comprising a housing (along 10a) with an insertion opening 10e for a complementary cable connector (see column 5, lines 4-10), with a contact carrier (along 30e) inserted in the housing (along 10a) or formed therein, with electrical or optical contacts fixed in the contact carrier (along 30e), and with a front plate 10a which is arranged on the front side of the housing (along 10a), the front plate 10a being made of a light-dispersing 10m or light-conducting material, the front plate 10a having at least one coupling surface for light from an external light source 10n and forms the front end and the outer delimitation of the insertion opening 10e".
However, Chien fails to provide, teach or suggest: with a front plate which is arranged on a front side of the housing and surrounding a front section of the contact carrier, the front plate as a whole being made of a light-dispersing or light- conducting material, a circumferential ridge that is raised toward the front, which ridge extends along at least a part of the circumference of the insertion opening.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                       
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831